Citation Nr: 9935535	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-50 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945 and from September 1950 to April 1967.

A January 1980 RO rating decision denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant was notified of this decision in 
January 1980, and she did not appeal.

In 1991, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a September 1991 RO rating decision that denied 
service connection for the cause of the veteran's death.

Since the January 1980 RO rating decision denying service 
connection for the cause of the veteran's death, various laws 
and regulations have been enacted or amended to allow for 
service connection for various disabilities on a presumptive 
basis if due to ionizing radiation.  Under the circumstances, 
the Board will consider entitlement to service connection for 
the cause of the veteran's death on a de novo basis, as did 
the RO.  Spencer v. Brown, 4 Vet. App. 283 (1993).




FINDINGS OF FACT

1.  The veteran's death in December 1979 was due to a brain 
tumor, left frontal glioblastoma; parathyroid adenoma and 
gram negative septicemia were other conditions contributing 
to his death.

2.  At the time of the veteran's death, service connection 
was in effect for multiple scars of the face, neck, and back 
due to excisions of basal cell carcinomas.

3.  There is no competent evidence showing that the service-
connected multiple scars were a factor in the production of 
the veteran's death.

4.  There is no competent evidence showing that, while in 
service, the veteran was exposed to ionizing radiation, 
participated in atmospheric nuclear tests, or participated in 
the occupation of Hiroshima or Nagasaki.

5.  There is no competent (medical) evidence linking the left 
frontal glioblastoma, parathyroid adenoma, and gram negative 
septicemia, first demonstrated around 1979, to a service-
connected disability or incident of service, including the 
veteran's basal cell carcinomas.



CONCLUSION OF LAW


The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, evidence which shows that her claim is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If she has not presented 
such a claim, her appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.311(b), as amended by 63 Fed. 
Reg. 50993-50995 (Sept. 24, 1998) found 5 years or more after 
service in an ionizing radiation exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
For the purposes of "radiogenic" diseases found in 
38 C.F.R. § 3.311(b)(2), bone cancer must become manifest 
within 30 years after exposure; leukemia may become manifest 
at any time after exposure; and posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

A death certificate shows that the veteran died in December 
1979 at a private medical facility.  The cause of death was 
pneumonia due to brain tumor, left frontal glioblastoma, and 
it was noted that the interval between and onset and death 
was 6 months.  Other significant conditions contributing to 
death but not related to the cause were parathyroid adenoma 
and gram negative septicemia.  It was noted that an autopsy 
was performed.

The veteran's service medical records are not all available.  
The National Personnel Records Center (NPRC) has notified the 
RO that these records may have been destroyed in a fire.  The 
available service medical records, including a report of his 
medical examination for retirement from service in November 
1966, show that he underwent surgeries in the 1960's for 
removal of basal cell carcinomas (skin cancers).  At the time 
of his medical examination for retirement from service, he 
had no basal cell carcinomas.  These records do not show the 
presence of left frontal glioblastoma, parathyroid adenoma or 
septicemia.

The post-service medical records show that the veteran 
underwent a VA medical examination in September 1967.  The 
diagnosis was history of removal of multiple basal cell 
carcinomas with excision scars.

A September 1967 RO rating decision granted service 
connection for multiple scars of the face, neck, and back as 
residuals of removal of basal cell carcinomas.  A 30 percent 
rating was assigned for these scars, effective from May 1967.  
A review of the veteran's claims folders shows that service-
connection was not granted for any other disability.

The post-service medical records do not show the presence of 
left frontal glioblastoma, parathyroid adenoma or gram-
negative septicemia until around 1979.  Summaries of the 
veteran's hospitalization at a private medical facility from 
October to December 1979 show that he was admitted for 
treatment of Grade III astrocytoma in the left frontal 
region.  He was transferred from a service department medical 
facility where surgery had been performed.  He developed a 
gram-negative septicemia with Escherichia coli.  He had 
another potentially lethal complication and in view of the 
fact that he had several lethal conditions, it was felt 
inappropriate to treat this aggressively.  He expired in 
December and a limited autopsy was obtained of the head and 
neck.  The preliminary report was that a very excellent tumor 
removal was carried out and that he had, in addition, a 
parathyroid adenoma.  It was noted that this settled the 
issue as to whether this was a parathormone producing 
glioblastoma or an incidental neoplasm of the parathyroid 
gland.  This represented another neoplasm in the veteran who 
apparently had actinic related basal cell carcinoma.  The 
final diagnosis was left frontal glioblastoma.  Secondary 
diagnoses were staphylococcus epidermidis; urinary tract 
infection; hypercalcemia, probably secondary to 
hyperparathyroidism; left femoral thrombophlebitis; gram-
negative septicemia; and X-ray therapy.

In July 1997, the NPRC notified the RO that the veteran's 
radiation exposure in service was not on file.  

In October 1998, the service department notified the RO that 
a query of the USAF Master Radiation Exposure Registry and 
other research of available records of occupational radiation 
exposure monitoring revealed no evidence of external or 
internal radiation exposure for the veteran.  

The evidence does not show that the veteran's service-
connected scars were a factor in the production of his death.  
The medical evidence reveals that the veteran's death in 
December 1979 was due to left frontal glioblastoma, and that 
parathyroid adenoma and gram-negative septicemia were other 
conditions contributing to his death.  The medical evidence 
does not demonstrate the presence of these conditions until 
around 1979 and does not link these conditions to the 
service-connected scars or incident of service, including the 
basal cell carcinomas.  A claim for service connection for a 
disability is not well grounded where there is no medical 
evidence linking the claimed disability to an incident of 
service or to a service-connected disability.  Caluza, 7 Vet. 
App. 492.

Statements and testimony of the appellant are to the effect 
that the condition that caused the veteran's death was 
causally related to his basal cell carcinomas in service 
and/or his exposure to the sun and/or to ionizing radiation 
while in service, but this lay evidence is not considered 
competent evidence to link the veteran's left frontal 
glioblastoma, parathyroid adenoma or gram-negative septicemia 
to an incident of service and to support the claim for 
service connection for the cause of the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 498 (1992).

A letter from Neil Rosenstein, M.D., dated in August 1985, 
received in 1993 with medical and scientific articles, notes 
an association between basal cell tumors and other organ 
tumors e.g. of the brain.  This occurs in Gorlin's syndrome 
and Cowden's disease.  There is no evidence to the effect 
that either of these were diagnosed in the veteran's case.  
The appellant has also submitted other medical and scientific 
articles noting an association between various disorders and 
exposure to ionizing radiation.  This evidence, however, does 
not specifically link the cause of the veteran's death or the 
conditions contributing to his death to his basal cell 
carcinomas in service or to any other incident of service.  
The Board finds this evidence too general and inconclusive to 
well ground the appellant's claim.  Mattern v. West, 12 Vet. 
App. 222 (1999).  


The evidence in the veteran's claims folder was reviewed by 
two VA physicians in 1993.  A dermatological report in 
November 1993 concludes that the various articles submitted 
related basal cell carcinoma syndrome to tumors of the 
central nervous system, such as medulloblastomas, but not 
glioblastomas.  It was recommended that a neurologist provide 
an opinion as to any relationship between the basal cell 
carcinoma and the glioblastoma.  A report in December 1993 
notes that the medical records in the veteran's claims folder 
were reviewed and that these medical records did not contain 
evidence linking his glioblastoma to his basal cell 
carcinomas in service.

The evidence does not show that the veteran participated in a 
test involving the atmospheric detonation of a nuclear device 
or the occupation of Hiroshima or Nagasaki after the dropping 
of the atomic bomb, that he was a prisoner of war in Japan 
with exposure to ionizing radiation during World War II, or 
that he was otherwise exposed to ionizing radiation in 
service.  Hence, the medical conditions that caused his death 
or contributed to his death may not be service connected on a 
presumptive basis under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311(b).


In this case, there is no competent evidence showing that the 
veteran was exposed to ionizing radiation while in service.  
Nor is there any competent (medical) evidence linking his 
left frontal glioblastoma, parathyroid adenoma, and gram-
negative septicemia, first found around 1979, to a service-
connected disability or incident of service, including his 
basal cell carcinomas.   Nor is there competent evidence 
showing that his service-connected scars caused or 
contributed to his death.  Hence, the appellant's claim for 
service connection for the cause of the veteran's death is 
not plausible, and it is denied as not well grounded.


The Board notes that the RO denied the claim for service 
connection for the cause of the veteran's death on the merits 
and finds no prejudice to the appellant in appellate denial 
of the claim as not well grounded.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).






ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

